Citation Nr: 0604159	
Decision Date: 02/14/06    Archive Date: 02/22/06

DOCKET NO.  03-15 919	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for peptic ulcer disease, 
status post gastrectomy with post gastrectomy diarrheal 
syndrome. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. N. Moats, Associate Counsel


INTRODUCTION

The veteran had active duty service from January 1942 to 
January 1947.
 
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2002 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in March 2002, a 
statement of the case was issued in May 2003, and a 
substantive appeal was received in June 2003.  

Although review of the record reveals a final April 1955 
rating decision which denied service connection for gall 
bladder disability, it appears that the underlying claim in 
the current appeal involves ulcer disease.  The RO has 
addressed this as a new issue under a merits analysis without 
the need for a new and material evidence analysis, and the 
Board proceeds in the same manner. 


FINDING OF FACT

Peptic ulcer disease, status post gastrectomy with post 
gastrectomy diarrheal syndrome, was not manifested during the 
veteran's active duty service or for many years thereafter, 
nor is any current peptic ulcer disease otherwise related to 
such service or to any injury during service. 


CONCLUSION OF LAW

Peptic ulcer disease, status post gastrectomy with post 
gastrectomy diarrheal syndrome, was not incurred in or 
aggravated by the veteran's active duty service, nor may it 
be presumed to be incurred in or aggravated by such service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2005).




REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), is codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107 and 5126 (West 2002); see also 38 C.F.R. §§ 
3.102, 3.156(a), and 3.326(a) (2005).  Under the VCAA, VA has 
a duty to notify the veteran of any information and evidence 
needed to substantiate and complete a claim, and of what part 
of that evidence is to be provided by the claimant and what 
part VA will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R §§ 3.159(b)(1) (2005); 
Quartuccio v. Principi, 16 Vet.App. 183, 187 (2002).

The record shows that the claimant has been notified of the 
applicable laws and regulations, which set forth the criteria 
for entitlement to the issue on appeal.  The discussions in 
the rating decision, statement of the case and supplemental 
statement of the case have informed the claimant of the 
information and evidence necessary to warrant entitlement to 
the benefits sought.  Moreover, in a June 2003 VCAA letter, 
the veteran was advised of the types of evidence VA would 
assist him in obtaining as well as his own responsibilities 
with regard to identifying relevant evidence.  See Quartuccio 
v. Principi, 16 Vet.App. 183 (2002); Charles v. Principi, 16 
Vet.App. 370 (2002).

The Board also notes that the June 2003 VCAA letter 
implicitly notified the appellant of the need to submit any 
pertinent evidence in the appellant's possession.  In this 
regard, the appellant was repeatedly advised to identify any 
source of evidence and that VA would assist in requesting 
such evidence.  He was advised, at pages 2-3, to submit 
information describing the additional evidence or the 
evidence itself.  The Board believes that a reasonable 
inference from such communication was that the appellant must 
also furnish any pertinent evidence that the appellant may 
have and that the requirements of 38 C.F.R. § 3.159(b)(1) 
have been met.  The Board finds that all notices required by 
VCAA and implementing regulations were furnished to the 
appellant and that no useful purpose would be served by 
delaying appellate review to send out additional VCAA notice 
letters.

The United States Court of Appeals for Veterans Claims' 
decision in Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
held, in part, that a VCAA notice as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case, in January 2001, the 
veteran claimed service connection for his ulcer, which was 
denied in a February 2002 rating decision.  In June 2003, a 
VCAA letter was issued.  The VCAA letter notified the veteran 
of what information and evidence is needed to substantiate 
his claim, as well as what information and evidence must be 
submitted by the claimant, what information and evidence will 
be obtained by VA, and the need for the claimant to submit 
any evidence in his possession that pertains to the claim.   

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless.  Although the 
notice provided to the veteran in June 2003 was not given 
prior to the first AOJ adjudication of the claim, the notice 
was provided prior to certification of the veteran's claim to 
the Board in July 2005.  The contents of the notice fully 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  The claimant has been provided with 
every opportunity to submit evidence and argument in support 
of his claim, and to respond to VA notices.  Therefore, to 
decide the appeal would not be prejudicial to the claimant.  

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record in this case includes 
service medical records, private medical records and a VA 
medical opinion.  The Board finds that the record as it 
stands includes adequate competent evidence to allow the 
Board to decide the case and no further action is necessary.  
See generally 38 C.F.R. § 3.159(c)(4) (2005).  The veteran 
submitted an additional statement in May 2005; however, the 
information is duplicative of evidence already in the record.  
No further additional pertinent evidence has been identified 
by the claimant.  

The veteran was unable to travel for a VA examination; 
however a VA medical opinion was done in March 2003 based on 
a review of the medical records.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  The opinion obtained contains 
sufficient information to decide the issue on appeal.  See 
Massey v. Brown, 7 Vet.App. 204 (1994).  Thus, the Board 
finds that a further opinion is not necessary. 

For all the foregoing reasons, the Board concludes that VA's 
duties to the veteran have been fulfilled with respect to the 
issue on appeal. 

Analysis

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  38 
U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. § 
3.303(b).  Additionally, for veteran's who have served 90 
days or more of active service during a war period or after 
December 31, 1946, certain chronic disabilities, such as 
peptic ulcers, are presumed to have been incurred in service 
if manifest to a compensable degree within one year of 
discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. 
§§ 3.307, 3.309.  Service connection may also be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d).

An April 1945 service medical record showed that the veteran 
was diagnosed and treated with acute cholecystitis.  In 
September 1945, the veteran was hospitalized at Army Air 
Force Station Hospital in Stuttgart, Arkansas for abdominal 
pain.  The veteran was diagnosed with chronic moderate 
conversion hysteria.  The veteran's examination for discharge 
in December 1946 showed that the abdomen was evaluated a 
clinically normal. 

In February 1955, the veteran filed a claim for service 
connection for what he described as a stomach ailment.  The 
veteran was afforded a VA examination that same month, which 
stated that the alleged stomach trouble was not found.  Thus, 
the RO denied the veteran's claim in an April 1955 rating 
decision because cholecystitis, inflammation of the gall 
bladder, was not found on the last examination.

The veteran claims that he went to a private physician in 
1954 to 1955 for his peptic ulcer disease.  However, the 
veteran indicated that the physician was now deceased and did 
not give any further contact information.  In a March 2005 
letter, the RO requested more information or the treatment 
records from this doctor.  However, nothing further was 
submitted by the veteran.  

The first post service treatment record for peptic ulcer 
disease is in October 1974, 27 years after release from 
service.  Treatment records from private hospitals dated from 
October to November 1974 showed that the veteran was treated 
for peptic ulcer disease and partial gastric outlet 
obstruction secondary to severe pyloric channel ulcers and 
scarring.  The veteran underwent an exploratory laparotomy, 
vagotomy, gastric antrectomy and tube gastrostomy.  The 
veteran gave a history that dated his peptic ulcer disease to 
30 years before while in service.  However, the service 
medical records do not support this history and the treating 
doctors did not offer their own opinion as to etiology.  The 
veteran again claims that he had been seeing one of his 
treating doctors since 1960 for peptic ulcer disease.  
Nevertheless, again, the veteran stated that the doctor was 
now deceased and did not provide any further information 
besides these 1974 treatment records.
 
A February 1980 VA examination indicated that the veteran 
gave a longstanding history of epigastric pain associated 
with vomiting for almost 20 years until about 8 years ago 
when the veteran developed a partial gastric outlet 
obstruction.  The diagnosis was status post peptic ulcer 
disease, status post gastrectomy with post gastrectomy 
diarrheal syndrome.  Again, the veteran gave a history that 
dated his stomach pain back to 1960.  However, this time 
frame is not supported by the medical evidence of record and 
no medical etiological opinion was given.
  
The only other pertinent medical evidence of record is a 
March 2003 medical opinion done by a VA medical doctor of 
gastroenterology.  The doctor reviewed the entire claims 
file.  The doctor noted that there was no evidence of peptic 
disease documented while the veteran was in service.  She 
further indicated that there were no records prior to the 
1970s surgery documenting prior ulcer disease.  She concluded 
that she regretted that she could not prove that his 
abdominal symptoms in the service were due to peptic ulcer 
disease. 

After reviewing the record, the Board finds that the 
preponderance of the evidence is against a finding that any 
stomach problems in service resulted in the veteran's peptic 
ulcer.  Instead, the overall evidence shows that the 
inservice stomach problems were acute in nature and had 
resolved by the time of the veteran's discharge from service.  
This is supported by the February 1955 VA examination that 
found no stomach trouble, the March 2003 VA medical opinion, 
and a finding of a clinically normal abdomen by military 
medical personnel at the December 1946 discharge examination.  
This is significant because it shows that in the opinion of 
medically trained individuals, the abdomen was clinically 
normal at that time.  

The veteran has submitted several statements that his current 
peptic ulcer disease is related to the stomach problems 
documented in his service medical records.  Nevertheless, 
although the veteran is competent to report the facts 
regarding his injury, as a lay person he is not qualified to 
offer a medical diagnosis or medical etiology.  See Espiritu 
v. Derwinski, 2 Vet.App. 492 (1992).  

Therefore, based on the medical evidence of record, the Board 
is compelled to conclude that the veteran's peptic ulcer 
disease is not related to his active service.  There is no 
evidence of peptic ulcer disease in service.  The March 2003 
VA medical opinion stated that the veteran's peptic ulcer 
disease was not related to service.  Further, the record 
shows that it was 27 years from the date of discharge in 
January 1947 until the first medical evidence of peptic ulcer 
disease in October 1974, so there is no supporting evidence 
of continuity of pertinent symptomatology.  Even taking into 
consideration the unavailable medical records from 1954; this 
was still seven years after discharge from service.  
Moreover, there is no evidence of peptic ulcer disease within 
one year after service so the service incurrence of a peptic 
ulcer disease may not be presumed.  Thus, a preponderance of 
the evidence is against the veteran's claim for a peptic 
ulcer disease.  As the preponderance of the evidence weighs 
against the claim, the benefit-of-the-doubt doctrine does not 
apply.  See 38 U.S.C.A. § 5107(b).


ORDER

The appeal is denied. 



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


